  Case 2:19-cv-10123-PA-RAO Document 21 Filed 03/03/20 Page 1 of 5 Page ID #:162

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-10123 PA (RAOx)                                          Date    March 3, 2020
 Title             Brian Whitaker v. La Goccia, Inc.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                    N/A                               N/A
                 Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                  IN CHAMBERS - ORDER

       Before the Court is a Motion to Dismiss filed by defendant La Goccia, Inc. (“Defendant”)
(Docket No. 15). Defendant challenges the sufficiency of the allegations in support of plaintiff
Brian Whitaker’s (“Plaintiff”) standing to pursue the Americans with Disabilities Act (“ADA”)
claim asserted in Plaintiff’s Complaint, and additionally contends that Plaintiff’s claim is moot
because there is no accessibility barrier to remedy through the ADA’s injunctive relief
provisions. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
the Court finds this matter appropriate for decision without oral argument. The hearing
calendared for March 9, 2020, is vacated, and the matter taken off calendar.

       According to the Complaint, Plaintiff is a quadriplegic and requires a wheelchair for
mobility. Plaintiff alleges that he visited the espresso bar operated by Defendant “in November
2019 with the intention to avail himself of its goods, motivated in part to determine if the
defendants comply with the disability access laws.” (Compl. ¶ 8.) The Complaint alleges that
Defendant “failed to provide accessible dining surfaces in conformance with the ADA
Standards.” (Id. at ¶ 10.) The Court’s docketing system establishes that Plaintiff has filed more
than 800 similar actions in the Central District in recent years, a fact of which the Court takes
judicial notice

        In its Motion to Dismiss, Defendant makes a factual challenge to Plaintiff’s standing to
assert his ADA claim and additionally contends that Plaintiff’s claim for injunctive relief
pursuant to the ADA is moot because Defendant provides an accessible dining surface at its
location. In support of Defendant’s Motion to Dismiss, Defendant submitted the Declaration of
Sasan Seidfathi (“Seidfathi Decl.”), Defendant’s president, in which Mr. Seidfathi states that
Defendant maintains surveillance videos that capture the entire interior of Defendant’s premises
and show any patrons who enter the espresso bar. (Seidfathi Decl. ¶ 3.) Mr. Seidfathi reviewed
the surveillance footage captured in November 2019, the month in which Plaintiff alleges he
visited Defendant’s premises, and “[a]t no point in the footage did an individual in a wheelchair
enter the premises.” (Id. at ¶ 6.) Mr. Seidfathi also states that Defendant has had an accessible

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 5
     Case 2:19-cv-10123-PA-RAO Document 21 Filed 03/03/20 Page 2 of 5 Page ID #:163

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
     Case No.      CV 19-10123 PA (RAOx)                                         Date   March 3, 2020
     Title         Brian Whitaker v. La Goccia, Inc.

dining surface since approximately 2018, and that the accessible table was available for use at all
times during November 2019. (Id. at ¶ 7.) After Plaintiff objected to the admissibility of
Mr. Seidfathi’s statement describing the dining surface as “accessible,” Defendant submitted
photographs of the table with a tape measure visible so that a viewer of the photograph could
observe the dimensions of the table. (Docket No. 20, Supplemental Seidfathi Decl., ¶ 2.) Those
dimensions comply with sections 902.2 and 902.3 of the 2010 ADA Standards for Accessible
Design.1/

        Federal courts have subject matter jurisdiction over only those matters authorized by the
Constitution and Congress. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541, 106 S.
Ct. 1326, 89 L. Ed. 2d 501 (1986). “Article III of the Constitution requires that there be a live
case or controversy at the time that a federal court decides the case . . . .” Burke v. Barnes, 479
U.S. 361, 363, 107 S. Ct. 736, 93 L. Ed. 2d 732 (1987). A case arises within the meaning of the
Constitution if it involves “[a] declaration on rights as they stand . . . , not on rights which may
arise in the future . . . , [and] an actual controversy over an issue, not a desire for an abstract
declaration of the law.” In re Summers, 325 U.S. 561, 566–67, 89 L. Ed. 1795, 65 S. Ct. 1307
(1945). “Standing is a jurisdictional issue deriving from the ‘case or controversy’ requirement of
Article III of the United States Constitution.” Native Vill. of Kivalina v. ExxonMobil Corp.,
696 F.3d 849, 867 (9th Cir. 2012) (citing Cole v. Oroville Union High Sch. Dist., 228 F.3d 1092,
1098 (9th Cir. 2000)). The party invoking federal jurisdiction bears the burden to establish
Article III standing. Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct.
2130, 119 L. Ed. 2d 351 (1992)).

       The Supreme Court has held that to have Article III standing under the Constitution, a
party must show it has suffered an “injury in fact,” that there is a “causal connection between the
injury” and the defendant’s complained-of conduct, and that it is likely “that the injury will be
redressed by a favorable decision.” Lujan, 504 U.S. at 560-61, 112 S. Ct. at 2136-37, 119 L. Ed.
2d 351. To demonstrate an “injury in fact,” a plaintiff must establish an “invasion of a legally
protected interest which is (a) concrete and particularized [citations] and (b) ‘actual or imminent,
not “conjectural” or ‘hypothetical.’” Id. at 560, 112 S. Ct. at 2136, 119 L. Ed. 2d 351 (citations
omitted). To meet this test, the “line of causation” between the alleged conduct and injury must
not be “too attenuated,” and “the prospect of obtaining relief from the injury” must not be “too
speculative.” Allen v. Wright, 468 U.S. 737, 752, 104 S. Ct. 3315, 3325, 82 L. Ed. 2d 556
(1984); Maya, 658 F.3d at 1070.




1/
             Plaintiff filed no objection to the supplemental photos and measurements of the table.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                 Page 2 of 5
  Case 2:19-cv-10123-PA-RAO Document 21 Filed 03/03/20 Page 3 of 5 Page ID #:164

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-10123 PA (RAOx)                                   Date    March 3, 2020
 Title          Brian Whitaker v. La Goccia, Inc.

        “Once a disabled individual has encountered or become aware of alleged ADA violations
that deter his patronage of or otherwise interfere with his access to a place of public
accommodation, he has already suffered an injury in fact traceable to the defendant’s conduct
and capable of being redressed by the courts, and so he possesses standing under Article III.”
Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 947 (9th Cir. 2011) (en banc) (quoting
Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 n.5 (9th Cir. 2008)). Additionally, “a plaintiff
seeking injunctive relief must . . . demonstrate a sufficient likelihood that he will again be
wronged in a similar way.” Id. at 948. “Demonstrating an intent to return to a noncompliant
accommodation is but one way for an injured plaintiff to establish Article III standing to pursue
injunctive relief. A disabled individual also suffers a cognizable injury if he is deterred from
visiting a noncompliant public accommodation because he has encountered barriers related to his
disability there.” Id. at 949.

        A case is rendered moot and jurisdiction over the matter thereby abates when “‘the issues
presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.’”
Los Angeles County v. Davis, 440 U.S. 625, 631, 99 S. Ct. 1379, 59 L. Ed. 2d 642 (1979)
(quoting Powell v. McCormack, 395 U.S. 486, 496, 89 S. Ct. 1944, 23 L. Ed. 2d 491 (1969)).
While voluntary cessation of allegedly illegal conduct generally does not render a case moot, “a
case may become moot if (1) it can be said with assurance that there is no reasonable expectation
that the alleged violation will recur, and (2) interim relief or events have completely and
irrevocably eradicated the effects of the alleged violation.” Lindquist v. Idaho State Bd. of
Corr., 776 F.2d 851, 854 (9th Cir. 1985) (internal citations, quotation marks, and alteration
omitted). In arguing that its conduct has rendered plaintiff’s claim moot, a defendant has the
“heavy burden” of showing that the “likelihood of further violations is sufficiently remote to
make injunctive relief unnecessary.” United States v. Concentrated Phosphate Export Ass’n,
393 U.S. 199, 203, 89 S. Ct. 361, 21 L. Ed. 2d 344 (1968). In the context of a claim for
injunctive relief under Title III of the ADA, a plaintiff must “demonstrate a sufficient likelihood
that he will again be wronged in a similar way. That is, he must establish a real and immediate
threat of repeated injury.” Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir.
2004) (internal quotations marks and citations omitted). Accordingly, a “defendant’s voluntary
removal of alleged barriers prior to trial can have the effect of mooting a plaintiff’s ADA claim.”
Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011); see also Hernandez v. Polanco
Enterprises, Inc., 19 F. Supp. 3d 918, 926 (N.D. Cal. 2013); Grove v. De La Cruz, 407 F. Supp.
2d 1126, 1130-31 (C.D. Cal. 2005).

       “Because standing and mootness both pertain to a federal court’s subject-matter
jurisdiction under Article III, they are properly raised in a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(1), not Rule 12(b)(6).” White v. Lee, 227 F.3d 1214, 1242 (9th Cir.
2000). Rule 12(b)(1) jurisdictional attacks can be either facial or factual. In a facial attack, the
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 3 of 5
  Case 2:19-cv-10123-PA-RAO Document 21 Filed 03/03/20 Page 4 of 5 Page ID #:165

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-10123 PA (RAOx)                                   Date   March 3, 2020
 Title          Brian Whitaker v. La Goccia, Inc.

allegations are presumed true and the “challenger asserts that the[y] are insufficient on their face
to invoke federal jurisdiction.” Safe Air For Everyone v. Meyer, 373 F. 3d 1035, 1039 (9th Cir.
2004). “By contrast, in a factual attack, the challenger disputes the truth of the allegations that,
by themselves, would otherwise invoke federal jurisdiction.” Id. Courts should refrain from
resolving factual issues where “the jurisdictional issue and substantive issues are so intertwined
that the question of jurisdiction is dependent on the resolution of factual issues going to the
merits.” Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983); see also Safe Air, 373
F. 3d at 1039; Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage Leasehold &
Easement, 524 F. 3d 1090, 1094 (9th Cir. 2008) (“As a general rule, when ‘the question of
jurisdiction and the merits of the action are intertwined,’ dismissal for lack of subject matter
jurisdiction is improper.”).

        Because the requirements for Article III standing “are not mere pleading requirements but
rather an indispensable part of the plaintiff’s case, each element must be supported in the same
way as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner
and degree of evidence required at the successive stages of the litigation.” Lujan, 504 U.S. at
561, 112 S. Ct. at 2136, 119 L. Ed. 2d 351; Gladstone, Realtors v. Village of Bellwood, 441 U.S.
91, 114-15 & n.31, 99 S. Ct. 1601, 1615-16, 60 L. Ed. 2d 66 (1979). “Unlike a Rule 12(b)(6)
motion, a Rule 12(b)(1) motion can attack the substance of a complaint’s jurisdictional
allegations despite their formal sufficiency, and in so doing rely on affidavits or any other
evidence properly before the court. . . . It then becomes necessary for the party opposing the
motion to present affidavits or any other evidence necessary to satisfy its burden of establishing
that the court, in fact, possesses subject matter jurisdiction. The district court obviously does not
abuse its discretion by looking to this extra-pleading material in deciding the issue, even if it
becomes necessary to resolve factual disputes.” St. Clair v. City of Chico, 880 F.2d 199, 201
(9th Cir. 1989)

        Here, Defendant made a factual attack on the Court’s subject matter jurisdiction,
specifically challenging Plaintiff’s standing and the mootness of Plaintiff’s claim for injunctive
relief under the ADA, through the Declarations of Sasan Seidfathi. At this stage of the
proceedings, in the face of a factual attack on the Court’s subject matter jurisdiction that is
supported by admissible evidence and brought pursuant to Rule 12(b)(1), Plaintiff cannot merely
rely on the allegations contained in his Complaint. Instead, Plaintiff must, through the
submission of admissible evidence, support his standing and counter Defendant’s evidence of
mootness. St. Clair, 880 F.2d at 201. Plaintiff has not satisfied this evidentiary burden. Nor
does the state of the record before the Court support a finding that the resolution of the standing
and mootness issues is so intertwined with the merits to prevent the Court from resolving those
issues at this stage. The only admissible evidence before the Court is that Plaintiff did not visit
the premises during the month he alleged he did and that Defendant has an accessible dining
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 4 of 5
     Case 2:19-cv-10123-PA-RAO Document 21 Filed 03/03/20 Page 5 of 5 Page ID #:166

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
     Case No.    CV 19-10123 PA (RAOx)                                         Date    March 3, 2020
     Title       Brian Whitaker v. La Goccia, Inc.

surface. Plaintiff has not alleged that there was another month when he visited the premises.
Nor is there any reason to believe that Defendant will not continue to provide the accessible
dining surface. The Court therefore concludes that Plaintiff lacks standing and that his claim for
injunctive relief under the ADA is moot. Accordingly, the Court lacks subject matter
jurisdiction over Plaintiff’s ADA claim under Article III.

       For all of the foregoing reasons, the Court dismisses Plaintiff’s ADA claim for lack of
subject matter jurisdiction.2/

             IT IS SO ORDERED.




2/
        In a December 16, 2019 Minute Order, the Court dismissed Plaintiff’s claim brought pursuant to
California’s Unruh Civil Rights Act after concluding that it would decline to exercise supplemental
jurisdiction over that claim. (See Docket No. 12.) The Court notes that, even if Plaintiff’s Unruh claim
had not already been dismissed pursuant to 28 U.S.C. § 1367(c)(4), the Court would now decline to
exercise supplemental jurisdiction at this stage pursuant to § 1367(c)(3) because it has dismissed the
ADA claim, and thus resolved “all claims over which it has original jurisdiction.” 28 U.S.C. §
1367(c)(3); see also Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (“The Supreme Court
has stated, and we have often repeated, that in the usual case in which all federal-law claims are
eliminated before trial, the balance of factors . . . will point toward declining to exercise jurisdiction over
the remaining state-law claims.”) (quotations and citation omitted); see also Executive Software v. U.S.
Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1555-56 (9th Cir. 1994).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 5 of 5
